It is ordered and adjudged by this court that the judgment of said circuit court be and the same hereby is reversed for the reason that said judgment is contrary to law, because (1) the defendant in error, A. J. Cole, at the time of the making of the contract with J. B. Eberling for the transfer and exchange of the lots described in the petition, had no title or interest in said lots except as beneficiary under a naked and void trust. (2) The deeds tendered to J. B. Eberling because of their defective execution were insufficient to convey to him a merchantable title to the premises therein described. (3) Because upon the undisputed facts the claim of the defendant in error is shown to be without equity or merit. This court proceeding to render the judgment the circuit court should have rendered, it is considered and adjudged by the court, that the defendant in error, A. J. Cole, is not entitled to the relief prayed for in his petition, and said petition is therefore dismissed.
Shauck, C. J., Price, Crew, Summers and Spear, JJ., concur.